DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 2-3, 6-7, 10-11, and 14-15 have been cancelled. 
Claims 1, 4, 5, 8, 9, 12, 13, and 16 remain pending and are allowed. 

Allowable Subject Matter 
Applicant’s amendment filed 1/14/2022 incorporate the suggested amendments provided in relation to claims 1 and 9 in the Non-Final Office Action mailed 10/18/2021 (see p. 7-9). These amendments are effective to overcome the remaining rejections and place the application in condition for allowance. Independent claims 1, 5, 9, and 13 are allowed for the reasons discussed on pages 5-6 of the aforementioned action. Dependent claims 4, 8, 12, and 16 are allowed therewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619